Title: To John Adams from Edward Dilly, 24 September 1774
From: Dilly, Edward
To: Adams, John


     
      Dear Sir
      London Sept 24th 1774
     
     Your favor of the first of August I received Yesterday by a private Hand. I most sincerly simpathize with you and the rest of my Brethren in America for the cruel hardships you labour under, but severe as your Trials are I am thoroughly convinced, that Unanimity and firmness among Yourselves will ensure you success in the end. Little did I think when I wrote you last, that such Violent and I may say Oppressive Measures would be adopted by any administration, and even some of the friends of the Ministry have been Astonished, at their going such lengths. It will not be long before the Grievances you feel in America, will be most severely felt in this Country, in the decline of our Manufactories and Commerce—however you have many warm and zealous friends on this side the Water, and I hope as we are just upon the Eve of a New Parliament, that your Grievances will soon be redressed by a repeal of those Acts which are contrary to the Chartered rights of America. Great Britain and her Colonies are entitled alike to a free Constitution, and an inability to enjoy Property is the Characteristic of Slavery. Taxation and Representation must go Hand in Hand, otherwise the People cannot be free. I hope to hear good Tidings from the Congress, as it is composed of such Wise and Able Men, I make no doubt, but they will devise such Measures as will be for the Welfare of the Colonies and ultimately tend for the good of the Parent Country, and that a line may be drawn to prevent all farther disputes. You will Oblige me very much, if you will favour me with any particulars of the Meeting, and of any remarkable incidents which may occur in your Province.
     Inclosed I send you two Letters from Mrs. Macaulay, one for yourself and the other for Mrs. Warren. She has been much indisposed for many Months past but is now much better, and I hope will be able soon to go on with her Work. America has not got two warmer friends in this Country than Mrs. Macaulay, and her Own Brother Mr. Alderman Sawbridge.
     Mr. Burgh has just Published his Second Volume of Political Disquisitions, and I have embraced the Opportunity of sending you a Copy together with a few of the Bp of St Asaph’s Intended Speech upon the Bill for altering the Charters and some other Pamphlets, in a Box to the Care of my friend Mr. Henry Bromfield of Boston. It will give me much pleasure to hear they prove acceptable to you and I shall esteem it a happiness to have the honor of hearing from you whenever Opportunity offers, and am with my warmest Wishes for America, Dear Sir, Your Affectionate friend and most Obedient Servant
     
      Edward Dilly
     
    